                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DAKOTA OLIPHANT, on behalf of himself
and others similarly situated;
                                                                          8:18CV353
                         Plaintiff,

        vs.                                             POST-CONDITIONAL CERTIFICATION
                                                           DISCOVERY PLAN AND CASE
SPRINT CORPORATION, a Kansas                                  PROGRESSION ORDER
Corporation; and SPRINT/UNITED
MANAGEMENT COMPANY, a Kansas
Corporation;

                         Defendants.


       In accordance with the parties’ proposed post-conditional certification discovery plan and
case progression schedule submitted to the Court,
       IT IS ORDERED:
       1. Representative Plaintiffs and Alternates.
              a.   Plaintiffs and Sprint will select a total of 20 opt-in Plaintiffs to serve, along with
          the named Plaintiff, as representative Plaintiffs for purposes of discovery and trial (the
          “Representative Plaintiffs”).
              b.   Plaintiffs and Sprint will select the Representative Plaintiffs in the following
          order: Plaintiffs will identify five Representative Plaintiffs, Sprint will then identify the
          next set of five Representative Plaintiffs, Plaintiffs will identify the third set of
          Representative Plaintiffs, and Sprint will select the final set of five Representative
          Plaintiffs.
              c.   Should any Representative Plaintiff fail to respond to written discovery or appear
          for a deposition, the party that selected that particular Representative Plaintiff will select
          another individual to take the non-responsive Plaintiff’s place as a Representative
          Plaintiff.
              d.   Sprint reserves the right to move for the dismissal of any Plaintiff who fails to
          respond to written discovery or to appear for a deposition from this lawsuit with
          prejudice.
    2. Written Discovery. Sprint may serve written discovery on only the Named Plaintiff
and the Representative Plaintiffs and shall be limited to 20 interrogatories and 20 document
requests per Representative Plaintiff. If a Plaintiff does not respond to written discovery
within a reasonable time, then an alternate will be selected to respond to written discovery.
    3.      Depositions. Sprint may take the depositions of any of the Representative Plaintiffs.
The parties will work together to select convenient times and locations for the depositions.
    4.      Additional Witnesses. This stipulation does not limit either party from identifying
additional witnesses who are not opt-in Plaintiffs (e.g., supervisors, managers, and other
corporate witnesses) to provide testimony for dispositive motions, class certification,
decertification, or trial, etc. However, no witness may be identified to testify at trial who was
not first disclosed during discovery with sufficient time for the non-disclosing party to
conduct discovery regarding that witness and to depose that witness.
    5.      Final Certification and Trial. Sprint reserves the right to oppose Plaintiffs’
anticipated motion for final certification of the opt-in FLSA collective. In the event that the
Court finally certifies the opt-in FLSA collective, the parties agree that the testimony and
written discovery relating to any Representative Plaintiffs selected under this agreement are
representative of non-testifying members of the FLSA opt-in class for purposes of trial and,
accordingly, that no opt-in Plaintiffs who are not identified as Representative Plaintiffs may
testify at trial. Nothing in this agreement requires either party to call all, or any, of the
Representative Plaintiffs as witnesses at trial.
    6.      Discovery Deadline: This additional discovery shall be completed on or before
June 1, 2020.
    7.      Motions to compel discovery under Rules 33, 34, and 36 must be filed by June 15,
2020. Note: A motion to compel, to quash, or for a disputed protective order shall not be
filed without first contacting the chambers of the undersigned magistrate judge to set a
conference for discussing the parties’ dispute.1
    8.      Sprint agrees to supplement all discovery previously served upon them on the entry
of a protective order.




    1
        See the Nebraska magistrate judges’ practices posted at the court’s Civil Case Management website page.


                                                      2
    9.   Expert Deadline: The parties shall disclose any experts pursuant to Fed. R. Civ. P.
26(a)(2) and produce any expert reports according to the following timeline:
          a. Plaintiffs: Identification and Report by March 2, 2020.
          b. Sprint: Identification and Report by April 1, 2020.
          c. All expert-related discovery to be completed by June 1, 2020.
    10. Dispositive Motions/Final Certification: The deadline to file dispositive motions
and motions concerning the final certification of the FLSA collective is August 3, 2020.
    11. The parties shall contact the chambers of the undersigned magistrate judge within
7-days after the Court enters rulings on any dispositive motions and Plaintiff’s anticipated
motion for final certification of the FLSA collective to schedule a telephone conference to
discuss the status of the case and scheduling of the case to trial.


    Dated this 23rd day of August, 2019.
                                                 BY THE COURT:

                                                 Michael D. Nelson
                                                 United States Magistrate Judge




                                                3
